Case 21-10841-JDW   Doc 32    Filed 05/28/21 Entered 05/28/21 10:27:10   Desc Main
                             Document     Page 1 of 11
Case 21-10841-JDW   Doc 32    Filed 05/28/21 Entered 05/28/21 10:27:10   Desc Main
                             Document     Page 2 of 11
Case 21-10841-JDW   Doc 32    Filed 05/28/21 Entered 05/28/21 10:27:10   Desc Main
                             Document     Page 3 of 11
Case 21-10841-JDW   Doc 32    Filed 05/28/21 Entered 05/28/21 10:27:10   Desc Main
                             Document     Page 4 of 11
Case 21-10841-JDW   Doc 32    Filed 05/28/21 Entered 05/28/21 10:27:10   Desc Main
                             Document     Page 5 of 11
Case 21-10841-JDW   Doc 32    Filed 05/28/21 Entered 05/28/21 10:27:10   Desc Main
                             Document     Page 6 of 11
Case 21-10841-JDW   Doc 32    Filed 05/28/21 Entered 05/28/21 10:27:10   Desc Main
                             Document     Page 7 of 11
Case 21-10841-JDW   Doc 32    Filed 05/28/21 Entered 05/28/21 10:27:10   Desc Main
                             Document     Page 8 of 11
Case 21-10841-JDW   Doc 32    Filed 05/28/21 Entered 05/28/21 10:27:10   Desc Main
                             Document     Page 9 of 11
Case 21-10841-JDW   Doc 32     Filed 05/28/21 Entered 05/28/21 10:27:10   Desc Main
                             Document      Page 10 of 11
Case 21-10841-JDW   Doc 32     Filed 05/28/21 Entered 05/28/21 10:27:10   Desc Main
                             Document      Page 11 of 11
